Citation Nr: 9934235	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-01 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left shoulder 
condition.

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include paranoid 
schizophrenia and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claims.

The appellant's right knee and acquired psychiatric disorder 
claims are the subjects of the REMAND herein.


FINDINGS OF FACT

1.  In February and May 1992 rating decisions, the RO denied, 
on the merits, the appellant's claim for service connection 
for PTSD.  The appellant was notified of those decisions in 
March and May 1992 and did not appeal. 

2.  None of the evidence received since 1992 is material.

3.  There is no medical evidence showing that the appellant 
currently has residual disability from the inservice left 
shoulder injury.

4.  The appellant's claims for service connection for a right 
knee disorder and an acquired psychiatric disorder other than 
PTSD are plausible, but the RO has not obtained sufficient 
evidence for a fair disposition of these claims.


CONCLUSIONS OF LAW

1.  The February and May 1992 rating decisions that denied 
the appellant's claim of entitlement to service connection 
for PTSD are final.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. § 3.160(d) (1999).

2.  New and material evidence has not been received, and the 
appellant's claim for service connection for PTSD is not 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The appellant has not presented a well-grounded claim for 
service connection for a left shoulder condition, and there 
is no statutory duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107 (West 1991).

4.  The appellant has presented well-grounded claims for 
service connection for a right knee condition and an acquired 
psychiatric disorder other than PTSD, to include paranoid 
schizophrenia and depression, and VA has not satisfied its 
statutory duty to assist him in developing facts pertinent to 
these claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In November 1991, the appellant filed a claim for service 
connection for PTSD.  He stated that he had been "battling" 
his "nervous condition" since his discharge from service.  
He stated that while stationed in Vietnam, he was assisting a 
lieutenant with an inspection of a retaining wall.  The 
officer stepped on a mine, and the explosion threw the 
appellant into the wall, dislocating his shoulder.  The 
officer was also thrown into the wall, and he died.  The 
appellant stated that while in convoys delivering supplies, 
they were often attacked.  He stated that he had to remove 
the bodies of his friends and "bag" them for transportation 
out of Vietnam.  He stated that another traumatic experience 
was that a good friend of his was killed, and the friend's 
mother asked the appellant why her son had been killed and 
not him.  

The appellant was hospitalized at the VA Medical Center 
(VAMC) in Tuscaloosa from October to November 1991 due to 
alcohol problems.  Diagnoses included continuous alcohol 
dependence and schizoaffective disorder, manic.  It was also 
noted that the appellant had a history of drug dependency, 
including marijuana, opiates, and heroin.  It was also noted 
that his prior legal history included nine months of 
incarceration from 1966 to 1967 for manslaughter, but the 
appellant maintained that it was self-defense.  During this 
period of hospitalization, the appellant was screened for 
PTSD after stating that he had stress from his experiences in 
Vietnam.  He stated that he saw people get killed, and he had 
nightmares about it.  

The RO obtained the appellant's military personnel records.  
He served in Vietnam from April 1970 to March 1971 as a heavy 
vehicle driver and tool room keeper.  His DD-214 shows a 
military occupational specialty of unit and organizational 
supply specialist.  He received the National Defense Service 
Medal, Vietnam Service Medal, and Vietnam Campaign Medal.  
His personnel records indicated that he was incarcerated in a 
civilian institution from December 1969 to April 1970.

In a January 1992 statement, the appellant stated that his 
primary job in Vietnam was an equipment operator.  He 
indicated that his company frequently came under hostile 
enemy fire while performing their engineering duties.  He 
stated that in October 1970, his company had just finished 
constructing a concrete retaining wall with steel rebars 
sticking out of it.  He stated that Lieutenant F. went to 
inspect the wall when an explosion threw the lieutenant into 
the wall and killed him.  The appellant stated that he was 
knocked unconscious, and his shoulder was dislocated. 

From December 1991 to January 1992, the appellant was again 
hospitalized at the VAMC in Tuscaloosa due to an 
"exacerbation of symptoms related to PTSD disorder secondary 
to traumatic experiences of Vietnam."  Diagnoses included 
chronic, severe PTSD and alcohol abuse.  The appellant stated 
that he felt guilty about his buddy from home who was killed 
in Vietnam, and he saw the friend's mother asking why her son 
had died and not the appellant.  

The RO attempted to verify the appellant's reported stressors 
with the United States Army & Joint Services Environmental 
Support Group (ESG).  ESG responded in April 1992 that the 
operational reports for the 69th Engineering Battalion for 
October 1970 documented a hand grenade explosion in the area 
of Company C that resulted in two casualties, one serious.  
Morning reports did not list the appellant as being injured 
or wounded while in Vietnam.  Casualty files did not list 
Lieutenant F. as killed in action, and the unit records for 
Company C of the 69th Engineering Battalion did not list 
Lieutenant F. as being assigned to that unit.  The 
operational reports for Company C did show that they 
performed a variety of construction projects, including 
buildings and bridges.

A May 1992 rating decision denied service connection for PTSD 
because the appellant's claimed stressors were not verified.  
The appellant was notified of this decision in May 1992.

In March 1995, the appellant submitted a statement claiming 
service connection for paranoid schizophrenia and depression, 
which "was his problem when he was in service."  The 
appellant's service medical records showed no complaints of 
or treatment for a psychiatric disorder.  The report of his 
induction examination dated in April 1969 showed that he 
denied experiencing any nervous problems or depression.  On 
the Report of Medical History completed in conjunction with 
his discharge examination, the appellant denied experiencing 
trouble sleeping, depression, excessive worry, or nervous 
trouble of any sort.  Examination showed no abnormalities.

The RO obtained the appellant's VA medical records for 
treatment between October 1991 and April 1995.  The records 
concerning hospitalization from October to November 1991 and 
from December 1991 to January 1992 were copies of the records 
previously obtained.  The additional records showed diagnoses 
of schizoaffective disorder, polysubstance abuse, and PTSD.  
In March 1995, it was noted that the appellant had had PTSD 
prior to his service in Vietnam.  A consultation report dated 
in April 1995 indicated that the appellant had a history of 
schizoaffective disorder, depressed [sic], and PTSD.  He 
complained of flashbacks that he related to trauma from his 
previous murder charge.  He indicated that he received his 
draft notice while he was in prison, and he was then sent to 
Vietnam.  He stated that he saw another servicemember get 
blown up by mortar fire.  The name he reported was the same 
as that of the lieutenant he previously claimed was killed in 
the explosion at the construction site.  

The appellant was hospitalized at the VAMC in Tuscaloosa from 
May to June 1992 after a suicide attempt.  Diagnoses included 
paranoid schizophrenia, alcohol abuse, and history of PTSD.  
It was noted that he was having flashbacks of Vietnam.  He 
was also obsessed with thoughts of Vietnam and the homicide 
in 1967.  The appellant was again hospitalized at the VAMC in 
Tuscaloosa from January to March 1994; diagnoses remained the 
same. 

In September 1995, the appellant filed claims for service 
connection for PTSD and left shoulder and right knee 
conditions.  He stated that he was currently hospitalized for 
depression, which was "an ailment [he had] had since 
service."  He stated that he injured his right knee and left 
shoulder during service.  He submitted a statement indicating 
that he was walking to the barracks one night when a grenade 
exploded nearby.  He stated that in the fall he dislocated 
his left shoulder.  He stated that this event was stressful 
and that his job during service was stressful.

The report of the appellant's induction examination dated in 
April 1969 showed that he denied experiencing any joint 
problems.  Examination showed that he had bilateral Osgood-
Schlatter's disease malformation, and he was assigned a 
physical profile of "2" for the lower extremities.  In July 
1970, it was indicated that his left shoulder had been 
dislocated in a brawl outside the officers' club that 
evening.  This was the first dislocation, and it was reduced.  
He was assigned a physical profile and referred to 
orthopedics for further evaluation.  The orthopedic note 
indicated that he complained of right knee pain.  He denied 
any history of knee trauma.  He indicated that the tibial 
tubercle had been painful during his early teens.  He stated 
that it had begun aching again one year earlier.  Examination 
was negative except for prominence of the tibial tubercle.  
X-rays showed mild demineralization of the tibial tubercle.  
The examiner's impression was old Osgood-Schlatter's.  On the 
Report of Medical History completed in conjunction with his 
discharge examination, the appellant denied having a painful 
shoulder or "trick" or locked knee.  Examination showed no 
abnormalities.

The appellant was hospitalized at the VAMC in Tuscaloosa from 
August to October 1995.  He complained of daily intrusive 
thoughts of Vietnam and occasional nightmares about traumatic 
experiences.  He stated that he had problems with literacy, 
and he related this to the loss of a friend in Vietnam who 
was teaching him how to read and write.  He indicated that 
this friend was killed because he was with the appellant.  
The appellant also complained of some arthritic-type pain in 
the right knee, which he stated he had injured 25 years ago.  
The pain was exacerbated by cold and wet weather.  His knee 
did not appear to be swollen upon examination, nor was it 
erythematous or hot to touch.  Diagnoses included PTSD, 
schizoaffective disorder, and osteoarthritis of right knee 
secondary to prior injury. 

An April 1996 rating decision denied the appellant's claims 
for service connection for an acquired psychiatric disorder 
and left shoulder and right knee conditions and found that 
new and material evidence had not been submitted to reopen 
his claim for service connection for PTSD.  The RO obtained 
his VA outpatient records for treatment between August 1995 
and August 1997.  These records showed continued treatment 
for the previously diagnosed psychiatric disorders.  A 
general note from the 1995 period of hospitalization 
indicated that he complained of arthritic-type pain in the 
right knee.  He stated that he had injured it 25 years 
earlier with occasional pain since.  The pain had been more 
prominent over the past two weeks.  As indicated above, 
examination showed no abnormalities of the right knee. 

In a 1997 statement, the appellant denied that his left 
shoulder was injured in a brawl during service.  He 
maintained that it was injured in an explosion.  He stated 
that his paranoid schizophrenia was aggravated by his 
military service.  In support of his claim, he submitted a VA 
medical record dated in December 1997.  He reported a history 
of "undiagnosed" schizoaffective disorder during his 
military service.  He described confused and disturbed 
behavior during service, including hearing voices and 
misinterpreting events around him.  He stated that his 
sergeant in Vietnam sent him to a psychiatrist, who then told 
the sergeant that there was nothing he could do for the 
appellant.  He stated that he was not given any duties when 
stationed at Fort Knox for three months.  He indicated that 
he was then sent to Fort Lewis, where he was accused of being 
involved in a robbery when he had just gotten off the bus.  
He stated that he spent four months in jail and was then sent 
to Vietnam.  He stated that his sergeant in Vietnam knew 
there was something wrong with him, so he just stayed around 
the barracks, picking up papers, etc., rather than working in 
supply.  He described a traumatic incident during service 
when a grenade was thrown into his hooch the day after he got 
in a fight outside an officers' club.  He was upset that an 
investigation was not done regarding this "attempt on his 
life."  He stated that he was not allowed to carry a weapon 
in Vietnam due to the terms of his probation, and this had 
caused him to feel anxious and unprotected.  The examiner's 
impressions included PTSD and chronic schizoaffective 
disorder with problems active but "undiagnosed during 
military service."  

The RO obtained the appellant's VA medical records for 
treatment in June and July 1998.  These records showed the 
same psychiatric diagnoses.  He participated in a day 
treatment program during this time period after being jailed 
for one week for assault.  There were no pending charges 
because the judge realized the appellant had "a mental 
problem."  In June 1998, it was noted that the appellant 
reported suffering a "breakdown" while in the military, and 
he indicated that he had been in prison prior to that.  It 
was his belief that his emotional state became increasingly 
worse after he entered service.  In July 1998, it was noted 
that the appellant reported hearing voices during his service 
in Vietnam. 

In November 1998, the RO obtained service hospitalization 
records for the appellant concerning hospitalization in April 
1971 for alcoholic hepatitis.  It was noted that the 
appellant had been hospitalized for several weeks in Vietnam 
in October 1970 due to excessive alcohol intake. 

The RO obtained the appellant's VA medical records for 
treatment from August to December 1998.  These records showed 
the same psychiatric diagnoses.  In August 1998, it was noted 
that the appellant's medical records showed a diagnosis of 
"undiagnosed schizoaffective [disorder] that originated 
while in the military."  The appellant again reported seeing 
a psychiatrist during service.  He stated that since he was 
17 or 18 years old, he had heard voices and felt like he was 
two people.  He also reported dislocating his shoulder during 
service.  He denied having any joint pain, swelling, 
arthritis, or myalgias.  He stated that he occasionally had 
pain/discomfort of the left shoulder.  He stated that he also 
had a right knee condition.  Examination of his 
musculoskeletal system showed no abnormalities.  Diagnoses 
included dislocated left shoulder, by history.  In September 
1998, an examiner concluded that the appellant had PTSD 
"related to his experiences in the combat zone in Vietnam."

In accordance with the appellant's request, he was scheduled 
for a videoconference hearing before a Member of the Board in 
September 1999.  He failed to report for that hearing.


II.  Legal Analysis

A.  New and material evidence to reopen claim
for service connection for PTSD

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
The appellant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1999).

In February and May 1992 rating decisions, the RO denied 
entitlement to service connection for PTSD on the merits.  
Letters from the RO, advising the appellant of those 
decisions and of appellate rights and procedures, were issued 
in March and May 1992.  The appellant did not disagree with 
either of those decisions.  Therefore, the 1992 rating 
decisions are final.  38 U.S.C.A. § 7105 (West 1991). 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  In general, the appellant's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The evidence received subsequent to May 1992 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since May 1992, the following 
evidence has been received:  (1) the appellant's contentions; 
(2) VA treatment and hospitalization records dated from 
October 1991 to December 1998; and (3) service department 
hospitalization records for hospitalization in April 1971.

Additional medical evidence showing continued treatment for 
PTSD is new in that it was not previously associated with the 
file.  To the extent that it confirms that the appellant has 
PTSD, it is cumulative, however.  The prior medical evidence 
showed diagnoses of PTSD.  This evidence is therefore not new 
for purposes of reopening a claim.

To the extent that the appellant contends that he has PTSD as 
a result of his military service, this evidence is not new.  
He has not submitted any new contentions regarding this 
condition; he has merely, at best, repeated his prior 
assertions.  This evidence is duplicative of evidence 
associated with the claims file at the time of the 1992 
rating decisions and is not new for purposes of reopening a 
claim.

Under pertinent regulations, where new and material evidence 
consists of a supplemental report from the service department 
received after the decision has become final, the decision 
will be reconsidered by the agency of original jurisdiction.  
38 C.F.R. § 3.156(c) (1999) (emphasis added).  The additional 
service medical records for the appellant obtained by the RO 
are new in that they were not previously of record.  They are 
not, however, material, in that they do not show any 
inservice complaints of or treatment for a psychiatric 
disorder, including PTSD, nor do they contain any information 
verifying the appellant's alleged stressors.  Therefore, in 
the circumstances of this case, the receipt of additional 
service medical records does not mandate reconsideration of 
the appellant's claim.

The rest of the evidence received since 1992 is new in that 
it was not previously of record.  To serve to reopen a claim, 
it must also be material.  Material evidence is that which 
bears directly and substantially on the merits of each 
essential element that was a basis for the prior denial.  
Because the appellant is seeking to establish service 
connection for PTSD, material evidence would be significant 
evidence that bore substantially and directly on the current 
existence of the claimed disorder and a relationship between 
it and a disease or injury incurred during his period of 
military service. 

The Board concludes that the appellant has not submitted 
material evidence.  The additional medical evidence submitted 
since 1992 merely shows continued treatment for PTSD.  As 
indicated above, the fact that the appellant had been 
diagnosed with PTSD was previously of record.  Although an 
additional medical opinion was rendered in September 1998 
that the appellant's PTSD was due to his military service in 
Vietnam, this evidence was not new.  Medical professionals 
had previously opined that the appellant's PTSD was due to 
his experiences in Vietnam.  See VA hospitalization records 
for December 1991 to January 1992.  This opinion was rejected 
by the RO in its adjudication of the appellant's claim on the 
merits.  The additional opinion is not so significant that it 
requires reopening of this claim.

The basis of the RO's initial denial of this claim was that 
there was no evidence showing that the appellant engaged in 
combat with the enemy in Vietnam and there was no 
verification of his alleged stressors.  There remains a lack 
of such evidence.  There has been no new evidence submitted 
indicating that the appellant engaged in combat with the 
enemy in Vietnam, and he has contended that he was not 
permitted a weapon.  The appellant's alleged stressors are 
not combat related, and there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  His lay 
testimony is insufficient, standing alone, to establish 
service connection.  See Cohen v. Brown, 10 Vet. App. 128, 
147 (1997).  The appellant has not submitted any new 
information concerning his alleged stressors that would 
warrant additional attempts to verify the claimed stressors 
with the United States Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly ESG).  

The RO previously asked the appellant to provide specific 
details as to his alleged inservice stressors (names, places, 
dates, units of assignment, description of events).  With the 
information provided, attempts were made to verify the 
reported stressor, and the RO determined there was 
insufficient verification.  The appellant has not submitted 
any new details concerning the previously alleged stressor 
about the death of Lieutenant F, or any other stressor for 
that matter.  Since 1992, he has recounted some new events 
that he considered stressful, such as job stress associated 
with his military occupational specialty, an attempt on his 
life with a grenade, not being able to carry a weapon, etc.  
These "new" stressors could not be verified, even if VA 
were to attempt to do so.  The appellant has only made 
general allegations, and he has not, at any time, provided 
names of people he saw killed or injured (other than 
Lieutenant F) or any details about any specific stressful 
incident.  Accordingly, it is manifest that the "new" 
anecdotal incidents are not subject to verification.  This 
means that the appellant's additional reports of alleged 
stressors are not so significant that they require reopening 
of his claim.

The Board is cognizant of the appellant's own statements to 
the effect that he experiences symptoms of PTSD that are due 
to stressors while in service.  However, the evidence does 
not indicate that he possesses medical expertise, he is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, the Board finds that the evidence received 
subsequent to May 1992 is not new and material and does not 
serve to reopen the appellant's claim for service connection 
for PTSD.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

B.  Service connection for left shoulder condition

The appellant's service medical records show that he 
dislocated his left shoulder during service.  However, the 
evidence does not show medical diagnosis of residuals of that 
injury.  Although he has complained of occasional left 
shoulder discomfort, no diagnosis of a chronic left shoulder 
disorder has been rendered by a medical professional.

There must be a current, ascertainable medical disorder 
resulting from the inservice left shoulder injury in order to 
warrant service connection.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza, 7 Vet. 
App. at 505; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Therefore, since the medical evidence does not show a current 
left shoulder disability, the appellant's claim for service 
connection is not well grounded.  As indicated above, he does 
not have the medical expertise to render a probative opinion 
that he currently has a left shoulder disorder.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Therefore, the Board concludes that the appellant's claim for 
service connection for a left shoulder condition is not well 
grounded.  Until he establishes a well-grounded claim, VA has 
no duty to assist him in developing facts pertinent to the 
claim, including providing him a medical examination at VA 
expense.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.326(a) (1999) (VA examination will be authorized where 
there is a well-grounded claim for compensation); see Morton 
v. West, 12 Vet. App. 477 (1999) (VA cannot assist a claimant 
in developing a claim that is not well grounded).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  VA has no outstanding duty in this case to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  See 
38 U.S.C.A. § 5103(a) (West 1991).  There is no indication of 
any medical records that might well ground this claim.

The Board is cognizant of the fact that the appellant is 
receiving Social Security disability benefits.  Ordinarily, 
the RO would attempt to obtain all medical and adjudication 
records relating to his Social Security disability benefits.  
See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required 
to obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight).  However, 
the appellant has not indicated that he is receiving such 
benefits due to a left shoulder condition, and it is 
therefore unlikely that these records would provide the 
evidence needed to well ground this claim.  A remand would 
simply serve to impose an unnecessary burden with no gain to 
the appellant.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under § 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained); Allday v. Brown, 7 Vet. App. 571 (1995).

The presentation of a well-grounded claim is a threshold 
issue.  Therefore, since the appellant has failed to present 
competent medical evidence that his claim is plausible, the 
claim for service connection must be denied as not well 
grounded.  Dean v. Brown, 8 Vet. App. 449 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim, because such 
additional development would be futile.  See Murphy, 1 Vet. 
App. 78.

C.  Service connection for right knee condition and
acquired psychiatric disorder

These claims for service connection are plausible.  The 
appellant's service medical records showed treatment for 
complaints of right knee pain, and he has submitted competent 
lay evidence of incurring an injury to this joint during 
service.  His statements are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).  Based 
on the appellant's report of incurring an injury in 1970 
(i.e., during service), VA hospitalization records dated in 
1995 showed diagnosis of osteoarthritis of the right knee 
secondary to prior injury.  Since the only knee injury 
reported by the appellant allegedly occurred during his 
period of military service, that diagnosis provided a link 
between the reported inservice injury and the current 
condition.  Assuming the credibility of this evidence, this 
claim must be said to be plausible, and therefore well 
grounded.  See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) ("possible" link enough to well grounded claim).

The appellant's service medical records did not show 
complaints of or treatment for a psychiatric disorder.  
However, he has reported experiencing symptomatology 
indicative of a psychiatric disorder during service such as 
hearing voices.  Again, his statements are accepted as true 
for the purpose of determining whether a well-grounded claim 
has been submitted.  Based on the appellant's reported 
history, a VA record dated in 1997 showed diagnosis of 
schizoaffective disorder that was undiagnosed during service.  
That diagnosis indicated that the appellant's psychiatric 
disorder began during service.  Assuming the credibility of 
this evidence, this claim must also be said to be plausible, 
and therefore well grounded. 

The appellant having stated well-grounded claims, the 
Department has a duty to assist in the development of facts 
relating to these claims.  38 U.S.C.A. § 5107(a) (West 1991).  
The Board concludes that VA has not satisfied its duty to 
assist the appellant in the development of these claims.  The 
record does not contain sufficient evidence to decide these 
claims fairly, as discussed more fully below.  Accordingly, 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. §§ 5103 and 
5107(a), and these claims are REMANDED for the development 
discussed below.


ORDER

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for post-
traumatic stress disorder (PTSD), the claim is not reopened, 
and the appeal is denied.

Entitlement to service connection for a left shoulder 
condition is denied.

The appellant's claims for service connection for a right 
knee condition and an acquired psychiatric disorder other 
than PTSD, to include paranoid schizophrenia and depression, 
are well grounded, and, to that extent, the appeals are 
granted.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the appellant's claims for service connection 
for a right knee condition and an acquired psychiatric 
disorder other than PTSD. 

The claims file shows that the appellant is receiving Social 
Security disability benefits.  It is not known for which 
medical condition he has been granted such benefits, but the 
RO should request all medical and adjudication records 
relating to his Social Security disability benefits since 
they may be relevant to his claims.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996) (VA is required to obtain evidence 
from the Social Security Administration, including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight). 

It is necessary to obtain a medical opinion as to the 
etiology of these conditions.  Although such opinions have 
been rendered, as discussed above, there was no indication 
that either opinion was based upon review of pertinent 
medical evidence.  It is necessary that a medical 
professional review the appellant's claims file, including 
the service medical records, and provide an opinion as to the 
likelihood that any current right knee and/or psychiatric 
disorder is related to the appellant's military service.  
Moreover, the medical evidence of record is insufficient for 
determining whether the appellant actually has a right knee 
condition, in that diagnoses of osteoarthritis have been 
rendered, but there are no x-ray reports of record to support 
that diagnosis.  A medical opinion is needed, since there is 
not sufficient evidence upon which the Board can decide the 
appellant's claims.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); Santiago v. Brown, 5 Vet. App. 288, 292 
(1993).

Accordingly, while the Board sincerely regrets the further 
delay, these claims are REMANDED for the following:

1.  Obtain and associate with the claims 
file the appellant's complete treatment 
records from the VA Medical Center in 
Tuscaloosa, Alabama, for treatment since 
December 1998.

2.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  The letter 
requesting such records should include a 
citation to appropriate legal authority 
requiring that other Federal agencies 
provide such information as the Secretary 
may request for the purposes of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106 (West 
1991).  Associate all correspondence and 
any records received with the claims 
file.

3.  After receiving the appellant's VA 
treatment records and Social Security 
records, schedule him for appropriate VA 
examinations to evaluate his right knee 
and psychiatric disorders.  It is very 
important that the examiners be provided 
an opportunity to review the claims 
folder and a copy of this remand prior to 
the examinations.  The examiners should 
indicate in the reports that the claims 
file was reviewed.  

The examiners should perform all 
necessary tests in order to determine the 
nature and etiology of the appellant's 
current right knee and acquired 
psychiatric disorders.  Prior to 
rendering the following opinions, the 
examiners should review all the evidence 
of record, including, but not limited to, 
the service medical records and the VA 
treatment and hospitalization records.  
The examiners' attention is specifically 
directed to:  (a) VA records showing 
diagnosis of osteoarthritis of the right 
knee secondary to old injury based on the 
appellant's reported history; and (b) VA 
records showing diagnosis of 
schizoaffective disorder and a conclusion 
that this was "undiagnosed" during 
service based on the appellant's reported 
history.

The examiners should render opinions as 
to:  

(a) whether the appellant currently has 
a right knee disorder, and, if so, 
whether it is at least as likely as 
not that it is related to any disease 
or injury during service.  In 
rendering this opinion, the examiner 
must discuss the service medical 
records showing the presence of 
bilateral Osgood-Schlatter's disease 
upon entry into service and treatment 
for old Osgood-Schlatter's disease 
during service. 

(b) whether any of the appellant's 
diagnosed psychiatric disorders, other 
than PTSD, are related to any disease 
or injury during service or began 
during service.

The complete medical rationale for all 
opinions is to be included in the 
reports.

4.  Following completion of the above, 
review the claims folder and ensure that 
the examination reports include fully 
detailed descriptions and the opinion 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).

5.  After completion of the above 
evidentiary development, readjudicate the 
appellant's claims for service connection 
for a right knee condition and an 
acquired psychiatric disorder, with 
consideration of the additional evidence 
developed upon remand.  If any benefit 
sought on appeal remains denied, provide 
the appellant and his representative a 
supplemental statement of the case, and 
allow an appropriate period for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

